DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-15 are pending.
	Claims 1-15 are examined on the merits.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: Supplementary Examination Guidelines published in the February 9, 2011, Federal Register 76(27): 7162-7175; and
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
Applicants’ claims read on a method of treating a melanoma comprising administering an isolated peptide 35 amino acids in length or less comprising SLC45A2382-39o (SEQ ID NO: 1) or SLC45A2393-402 (SEQ ID NO: 2), as well as an amino acid sequence that is at least 90% identical to SLC45A2382-39o (SEQ ID NO: 1) or SLC45A2393-402 (SEQ ID NO: 2). Hence, the peptide reads on a plethora of uncharacterized and unknown sequences and mutants of SEQ ID NO: 1 and SEQ ID : 2.
The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the peptides to which the claimed method is drawn, such as a correlation between the structure of the peptide fragments and function, so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus. Moreover, the specification fails to disclose which chemical structures are critical to the function of the peptides within the pharmaceutical composition to be implemented in the in vivo method. Thus, the specification fails to adequately describe at least a substantial number of members of the genus of peptides. 
All of the current claims read on a method of treating a melanoma including a  genus of peptides, which are different from those disclosed in the specification and namely, SLC45A2382-390 (SEQ ID NO: 1) orSLC45A2393-402 (SEQ ID NO: 2). In the instant case, the claims comprise amino acid peptides other than SEQ ID NO: 1 and SEQ ID NO: 2. This genus of peptides comprising variants, mutants of said sequence, fragments and portions, thereof are not adequately described in the specification. The genus includes variants for which no written description is provided in the specification. Applicants’ claims read on epitope fragments and antigens, which comprises hundreds of different possibilities. Here, no common element or attributes of the sequences are required. That is, for example, the only requirement for any of the fragments is that they must be present in the form of a peptide not to exceed 35 amino acids in length and bind an HLA molecule. There are an unlimited number of sequences that meet the broad scope of the claims. The specification has not identified or clearly set forth the function or structure of these plethora of peptides, much less the many unknown molecules surrounding the defined SLC45A2382-390 (SEQ ID NO: 1) and SLC45A2393-402 (SEQ ID NO: 2). No structural limitations, functional limitation or requirements, which provide guidance on the identification of the sequences, which contain SLC45A2382-390 (SEQ ID NO: 1) and SLC45A2393-402 (SEQ ID NO: 2) is provided.
It is noted in the recently decided case The Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997) decision by the CAFC that
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169- 71,25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369, 372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. “

In the current situation, Applicants intend to implement the defined sequence, SLC45A2382-39o (SEQ ID NO: 1) or SLC45A2393-402 (SEQ ID NO: 2) with additional amino acid residues packaged in a pharmaceutical preparation and administered to induce or enhance an immune response, see page 4, section 0007 to page 5, section 0013. However, these peptides lack any specific structure and the function has not been defined or assured.  As evidenced by Sanchez-Trincado et al. (Journal of Immunology Research 1-14, December 28, 2017/ IDS reference #5 on page 8 submitted November 6, 2020) defining epitopes is not as easy as it seems. While both B-cell and T-cell epitope prediction tools exist, “T-cell epitope prediction is more advanced and reliable than that of B-cell prediction” with approximately 10% of those are “…able to elicit a T-cell response”, see pages 4, 8; and page 9, paragraph bridging columns. This is sobering in and of itself, as well as noting there are differences between the epitopes that are able to bind MHC I molecules and those that bind MHC II molecules, and those epitopes, either linear or conformation that facilitate B-cell epitope identification, see paragraph bridging pages 3 and 4; and page 6, section 3, 1st paragraph.  The art recognizes that defining epitopes is not easy and even with tools, it would be unpredictable to use those tools to attempt to identify all the peptides of varying lengths that are important for eliciting an antitumor immune response.
It is noted that in Fiers v. Suqano (25 USPQ2d, 1601), the Fed. Cir. concluded that

"...if inventor is unable to envision detailed chemical structure of DNA sequence coding for specific protein, as well as method of obtaining it, then conception is not achieved until reduction to practice has occurred, that is, until after gene has been isolated...conception of any chemical substance, requires definition of that substance other than by its functional utility."

In the instant application, certain specific SEQ ID NOs are described. Also, in Vas-Cath Inc, v. Mahurkar (19 USPQ2d 1111, CAFC 1991), it was concluded that:

"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."

The written description in this instant case only sets forth peptide, SLC45A2382-390 (SEQ ID NO: 1) consisting of 9 amino acid residues or peptide, SLC45A2393-402 (SEQ ID NO: 2) consisting of 10 amino acid residues. The written description is not commensurate in scope with the claims drawn to isolated peptides that comprise arbitrary amino acid residues, carboxy-and amino- termini surrounding the defined SLC45A2382-390 (SEQ ID NO: 1) or SLC45A2393-402 (SEQ ID NO: 2). These undefined fragments and uncharacterized peptides, inclusive of variants and mutants are not commensurate scope with the established written description.
In the application at the time of filing, there is no record or description, which would demonstrate conception of any amino acid sequences other than those expressly, disclosed SLC45A2382-39o (SEQ ID NO: 1) or SLC45A2393-402 (SEQ ID NO: 2), which may or may not be capable of functioning in the manner suggested by the specification and the claimed method. Therefore, the claims fail to meet the written description requirement by encompassing sequences, which are not described in the specification.










Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powlesland et al., WO 2017/089768 A1 (effectively filed 23 November 2015/ IDS reference #2 submitted November 6, 2020), and further in view of Desai et al., US 2014/0134257 A1 (published May 15, 2014). Powlesland teaches immunotherapeutic reagents for the treatment of human cancers, including uveal melanoma.  Powlesland teaches Applicants’ SLC45A2382-390 (SEQ ID NO: 1) and SLC45A2393-402 (SEQ ID NO: 2), see page 20, sequence 27 and sequence 30, respectively and sequence alignments at close of instant rejection.  The peptides are less than 30 amino acids in length and may be chemically modified to include additional amino acid residues at the N or C terminal ends, see page 4, lines 17-32; and page 5, lines 10-32.  
Absent evidence to the contrary the taught peptides selectively bind one of the human leukocyte antigens listed in claims 1, 10, 11, including HLA-A24, see page 1, lines 1-22; and paragraph bridging pages 5 and 6. 
The peptides may be comprised within a pharmaceutically acceptable carrier, pharmaceutical composition and/or a kit, such as a liposome, nanoparticle and administered to a patient, see page 15, lines 26-40. The pharmaceutical composition “…may be prepared by any method known in the art of pharmacy, for example by mixing the active ingredient with the carrier(s) or excipient(s) under sterile conditions.”, see page 16, lines 1-6. 
It is within the Examiner’s purview that once the peptide is administered it would naturally flow that the cytotoxic T lymphocytes (CTLs) will be enhanced and able to lyse or kill cancerous cells in the patient.
Powlesland does not teach the claimed method, wherein the melanoma treated is cutaneous melanoma, mucosal melanoma and metastatic melanoma and within a human.  Moreover, Powlesland does not teach the claimed method, wherein an additional anti-cancer therapy is administered.
However, Desai teaches treating an individual with melanoma, such as cutaneous melanoma, metastatic melanoma and mucosal melanoma with a combination of therapeutic agents, see page 4, sections 0036 and 0037; and page 57, section 0235. The therapeutic modalities or second anti-cancer therapy include nanoparticle compositions, “…chemotherapy, immunotherapy, surgery, radiation therapy, targeted therapy, or a combination thereof”, see page 57, section 0235. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat different types of melanoma with combinatorial therapy including one of the taught peptides within a pharmaceutically acceptable carrier, i.e. nanoparticle with an additional anti-cancer agent.    One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings in both documents that the taught “…peptides are particularly useful for the development of reagents that can target cells expressing SLC45A2 for the treatment of cancers” and it is common in the art to treat melanomas with a combination of therapeutic agents as exemplified in Desai, see both documents in their entireties and in particular Powlesland, page 2, lines 18-26; and Desai, Methods…beginning on page 28, Table 4 beginning on page 32, and Additional…section beginning on page 53.
RESULT 1 from 1.rag database.
BDY44025
ID   BDY44025 standard; peptide; 9 AA.
XX
AC   BDY44025;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Human SLC45A2 protein epitope, SEQ ID 27.
XX
KW   Membrane associated transporter protein; SLC45A2 protein;
KW   antibody therapy; breast tumor; cancer; colon tumor; cytostatic; epitope;
KW   esophagus tumor; immune stimulation; immunotherapy;
KW   melanoma antigen AIM1; prophylactic to disease; protein interaction;
KW   recombinant protein; solute carrier family 45 member 2; therapeutic;
KW   vaccine, anticancer.
XX
OS   Homo sapiens.
XX
CC PN   WO2017089768-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-GB053650.
XX
PR   23-NOV-2015; 2015GB-00020595.
XX
CC PA   (IMMU-) IMMUNOCORE LTD.
CC PA   (ADAP-) ADAPTIMMUNE LTD.
XX
CC PI   Powlesland A,  Sun M,  Kleijnen M;
XX
DR   WPI; 2017-34864P/41.
DR   UNIPROT; Q9UMX9.
XX
CC PT   New peptide derived from solute carrier family 45 member 2, useful for 
CC PT   treating or preventing cancer.
XX
CC PS   Claim 1; SEQ ID NO 27; 73pp; English.
XX
CC   The present invention relates to a novel polypeptide, useful for 
CC   identifying a binding moiety that binds a complex. The polypeptide 
CC   comprises amino acid sequences of SEQ ID NOs: 1-37 (see BDY43999-
CC   BDY44035) or the amino acid sequences with the exception of 1, 2 or 3 
CC   amino acid substitutions, insertions and/or deletions, wherein the 
CC   polypeptide forms a complex with a major histocompatibility complex (MHC)
CC   molecule. The invention also provides: the complex of the polypeptide and
CC   the MHC molecule; a nucleic acid molecule comprising a nucleic acid 
CC   sequence encoding the polypeptide; a vector comprising the nucleic acid 
CC   sequence; a cell comprising the vector; the binding moiety that binds to 
CC   the polypeptide; a pharmaceutical composition comprising the polypeptide 
CC   or complex or the binding moiety such as T-cell receptor (TCR) or 
CC   antibody; and a method for identifying the binding moiety that binds the 
CC   complex. The polypeptide is also useful in preparing a vaccine 
CC   composition for treating or preventing cancer such as breast cancer, 
CC   colon cancer and oesophageal cancer. The present sequence represents a 
CC   human solute carrier family 45 member 2 (SLC45A2, melanoma antigen AIM1) 
CC   peptide, which is used in preparing the polypeptide for identifying the 
CC   binding moiety that binds to the complex.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 46;  DB 24;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SLYSYFQKV 9
              |||||||||
Db          1 SLYSYFQKV 9

RESULT 1 from 2.rag database.
BDY44028
ID   BDY44028 standard; peptide; 10 AA.
XX
AC   BDY44028;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Human SLC45A2 protein epitope, SEQ ID 30.
XX
KW   Membrane associated transporter protein; SLC45A2 protein;
KW   antibody therapy; breast tumor; cancer; colon tumor; cytostatic; epitope;
KW   esophagus tumor; immune stimulation; immunotherapy;
KW   melanoma antigen AIM1; prophylactic to disease; protein interaction;
KW   recombinant protein; solute carrier family 45 member 2; therapeutic;
KW   vaccine, anticancer.
XX
OS   Homo sapiens.
XX
CC PN   WO2017089768-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-GB053650.
XX
PR   23-NOV-2015; 2015GB-00020595.
XX
CC PA   (IMMU-) IMMUNOCORE LTD.
CC PA   (ADAP-) ADAPTIMMUNE LTD.
XX
CC PI   Powlesland A,  Sun M,  Kleijnen M;
XX
DR   WPI; 2017-34864P/41.
DR   UNIPROT; Q9UMX9.
XX
CC PT   New peptide derived from solute carrier family 45 member 2, useful for 
CC PT   treating or preventing cancer.
XX
CC PS   Claim 1; SEQ ID NO 30; 73pp; English.
XX
CC   The present invention relates to a novel polypeptide, useful for 
CC   identifying a binding moiety that binds a complex. The polypeptide 
CC   comprises amino acid sequences of SEQ ID NOs: 1-37 (see BDY43999-
CC   BDY44035) or the amino acid sequences with the exception of 1, 2 or 3 
CC   amino acid substitutions, insertions and/or deletions, wherein the 
CC   polypeptide forms a complex with a major histocompatibility complex (MHC)
CC   molecule. The invention also provides: the complex of the polypeptide and
CC   the MHC molecule; a nucleic acid molecule comprising a nucleic acid 
CC   sequence encoding the polypeptide; a vector comprising the nucleic acid 
CC   sequence; a cell comprising the vector; the binding moiety that binds to 
CC   the polypeptide; a pharmaceutical composition comprising the polypeptide 
CC   or complex or the binding moiety such as T-cell receptor (TCR) or 
CC   antibody; and a method for identifying the binding moiety that binds the 
CC   complex. The polypeptide is also useful in preparing a vaccine 
CC   composition for treating or preventing cancer such as breast cancer, 
CC   colon cancer and oesophageal cancer. The present sequence represents a 
CC   human solute carrier family 45 member 2 (SLC45A2, melanoma antigen AIM1) 
CC   peptide, which is used in preparing the polypeptide for identifying the 
CC   binding moiety that binds to the complex.
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 53;  DB 24;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYIGLKGLYF 10
              ||||||||||
Db          1 SYIGLKGLYF 10

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 8AM-7PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        10 November 2022